DETAILED ACTION
	The amendment filed 6/22/2022 is acknowledged and has been entered.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 3-15 are currently pending.
Claims 8-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/02/2021.
Claims 1, 2-7 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation [(X)l] and [(X)m] are sites forming a stem structure by forming a base pair with antiparallel complementary sequences each other, and l and m are numbers of nucleotide X, and each is an integer of 3 to 10, and the claim also recites [(Xl)] is 5'-GGAC-3', and [(X)m] is 5'-GTCC-3' or 5'-GUCC-3' which is anti- parallel complementary to the [(Xl)], which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 3-7 are included in the rejection as they are dependent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2015/0011416 (hereafter “Lei”).
Lei teaches a nucleic acid structure which meets all of the sequence structure limitations of the claims.  Specifically, Lei teaches a nucleic acid structure which is encompassed by SEQ ID NO: 44; that is, a nucleotide sequence that is 40 nucleotides in length with the 9 defined nucleotides in the required positions, including an nucleotide sequence between the two antiparallel complementary sequences and nucleotide sequence 5’ and 3’ to the complementary sequences (see sequence alignment below).  Since the sequence taught by Lei meets all of the sequence structural requirements of the claims, it would necessarily have the same functional characteristics as well, including being able to form a loop structure and a stem structure regardless of whether or not the prior art recognized said characteristics.  It is noted that the claims do not set forth any specific conditions, thus the claims encompass any conditions, including conditions where the linear sequence would form a stem-loop structure.
Therefore, the instant claims are anticipated by Lei.
SEQUENCE ALIGNMENT

; Publication No. US20150011416A1
; GENERAL INFORMATION
;  APPLICANT: PRIMERADX INC.
;  TITLE OF INVENTION: MULTIMODAL PCR TARGET DETECTION
;  FILE REFERENCE: 046264-072554-PCT
;  CURRENT APPLICATION NUMBER: US/14/379,615
;  CURRENT FILING DATE: 2014-08-19
;  PRIOR APPLICATION NUMBER: 61/671,314
;  PRIOR FILING DATE: 2012-07-13
;  PRIOR APPLICATION NUMBER: 61/671,315
;  PRIOR FILING DATE: 2012-07-13
;  PRIOR APPLICATION NUMBER: 61/602,244
;  PRIOR FILING DATE: 2012-02-23
;  PRIOR APPLICATION NUMBER: 61/602,246
;  PRIOR FILING DATE: 2012-02-23
;  NUMBER OF SEQ ID NOS: 93981
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 4092
;  LENGTH: 40
;  TYPE: DNA
;  ORGANISM: Homo sapiens
US-14-379-615-4092

  Query Match             100.0%;  Score 9;  DB 55;  Length 40;
  
  Matches    9;  Conservative    0;  Mismatches    7;  Indels    0;  Gaps    0;

Qy          4 GGACGNNNNNNNGTCC 19
              |||||       ||||
Db          4 GGACGGATAGTGGTCC 19


Response to Arguments
With respect to the rejection of claims based on U.S. 2018/0346912 (“Hairo”) Applicant’s arguments have been fully considered and in view of the amendment to claim 1, are persuasive.  Therefore, the rejection has been withdrawn. 

With respect to the rejection of claims based on U.S. 2015/0011416 (“Lei”), Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive.
Applicant argues that claim 1 requires that Xl and Xm are sites forming a stem structure by forming a base pair with antiparallel complementary sequences to each other where Xl is GGAC and Xm is GTCC or GUCC, and the art fails to teach or suggest forming a stem structure as required by the claims.  Applicant contends that Lei relates to a linear sequence of a primer that is designed for performing PCR amplification.  Applicant asserts that Lei consists of a sequence with GGACG at its 5’end and GTCC at its 3’-end.
This is not persuasive.  First, it is noted that the sequence taught by Lei is 40 nucleotides in length ant the GGACG sequence is not at the 5’ terminal  end but begins at position 4 from the 5’ end (meaning there are 3 nucleotides before GGACG, in other words [(N)p] p=3), and GTCC is not at the 3’ terminal end but ends at position 19, meaning that there are 21 nucleotides after the GTCC sequence, in other words [(N)q] q=21). Second, since the sequence taught be Lei has the required number of nucleotides in the proper locations, (i.e., Lei teaches 5'-[(N)p][(X)n][G(N)n][(X)m][(N)q]-3' wherein [(N)p]=3 nucleotides, [(X)n]= GGAC, [G(N)n]= G + 7 nucleotides, [(X)m]= GTCC, and [(N)q]= 21 nucleotides), then the sequence of Lei would be capable of forming a stem structure where [(X)n] and [(X)m] are antiparallel complementary sequences that form a stem structure.  Therefore, since the sequence taught by Lei could form a stem structure as required by the claims and have the same functional characteristics, even if Lei did not recognize and teach the functional characteristics.
It is noted that a chemical composition and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)).  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Therefore, Applicant’s arguments are not persuasive with respect to the rejection based on Lei.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/            Primary Examiner, Art Unit 1635